      Case 5:19-cv-00146-BRW-PSH Document 45 Filed 07/08/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

CHARLES D. HELLOMS, ADC #146908                                                      PLAINTIFF

v.                            No: 5:19-cv-00146 BRW-PSH

IVORY T. McDANIEL, et al.                                                  DEFENDANTS

                                            ORDER

       I have reviewed the Proposed Findings and Partial Recommendation (Doc. No. 43)

submitted by United States Magistrate Judge Patricia S. Harris. No objections have been filed.

After careful consideration, I approve and adopt the Proposed Findings and Partial

Recommendation in all respects.

       Accordingly, Defendants’ motion for partial summary judgment (Doc. No. 32) is granted;

       Helloms’ retaliation claim against the Defendants and excessive force claims relating to

an incident on October 31, 2018 are dismissed without prejudice for failure to exhaust available

administrative remedies;

       Helloms’ excessive force claims relating to December 19, 2018 and January 15, 2019, are

allowed to proceed as to defendant McDaniel;

       Helloms’ excessive force claims relating to February 12, 2019 at 7:54 a.m. and 7:57 a.m.,

are allowed to proceed as to defendants McDaniel, Vick, and Lugo; and

       Any other claims are dismissed without prejudice for failure to exhaust available

administrative remedies.

       IT IS SO ORDERED, this 8th day of July, 2020.



                                             Billy Roy Wilson _____________
                                             UNITED STATES DISTRICT JUDGE
